STEELPATH MLP FUNDS TRUST SteelPath MLP Select 40 Fund Class A Shares (MLPFX) Class C Shares (MLPEX) Class I Shares (MLPTX) Class Y Shares (MLPYX) SteelPath MLP Alpha Fund Class A Shares (MLPAX) Class C Shares (MLPGX) Class I Shares (MLPOX) SteelPath MLP Income Fund Class A Shares (MLPDX) Class C Shares (MLPRX) Class I Shares (MLPZX) SteelPath MLP Alpha Plus Fund Class A Shares (MLPLX) Class C Shares (MLPMX) Class I Shares (MLPNX) SteelPath MLP and Infrastructure Debt Fund Class A Shares (MLPUX) Class C Shares (MLPVX) Class I Shares (MLPWX) Supplement dated December 3, 2012 to the Prospectus dated March 30, 2012 As you were previously informed, on July 16, 2012, SteelPath Fund Advisors LLC (“SFA”), the former investment adviser to the SteelPath MLP Funds Trust (“Trust”), and SteelPath Capital Management LLC (“SCM”), an affiliate of SFA, entered into an Asset Purchase Agreement (“APA”) to sell substantially all of their assets, including their investment advisory and asset management businesses, to OppenheimerFunds, Inc. (“OFI”), a Colorado corporation (“Transaction”).The Transaction closed on December 3, 2012 (“Closing”).Shortly after the Closing, OFI completed an internal restructuring that included transferring SFA and SCM’s assets from OFI to OFI SteelPath, Inc. (“OFI SteelPath”), a wholly-owned affiliate of OFI that is registered as an investment adviser with the Securities and Exchange Commission. The Funds’ investment advisory agreements with SFA terminated upon Closing and a new investment advisory agreement between the Trust and OFI SteelPath took effect.The new investment advisory agreement was approved by shareholders of the SteelPath MLP Select 40 Fund, SteelPath MLP Alpha Fund and SteelPath MLP Alpha Plus Fund on November 16, 2012, and by shareholders of SteelPath MLP Income Fund and SteelPath MLP and Infrastructure Debt Fund on November 30, 2012. Accordingly, (except as indicated below) all references to “SteelPath Fund Advisors, LLC” in the Prospectus are hereby deleted and replaced with “OFI SteelPath, Inc.”. * Each Fund’s name is changed to include the “Oppenheimer” name effective as of the date of this supplement.Accordingly, each Fund’s “Prior Fund Name” is hereby deleted and replaced with the corresponding “New Fund Name,” as set forth below: Prior Fund Name New Fund Name SteelPath MLP Select 40 Fund Oppenheimer SteelPath MLP Select 40 Fund SteelPath MLP Alpha Fund Oppenheimer SteelPath MLP Alpha Fund SteelPath MLP Income Fund Oppenheimer SteelPath MLP Income Fund SteelPath MLP Alpha Plus Fund Oppenheimer SteelPath MLP Alpha Plus Fund SteelPath MLP and Infrastructure Debt Fund Oppenheimer SteelPath MLP and Infrastructure Debt Fund In addition, all references in the Prospectus to the “SteelPath Funds” are changed to the “Oppenheimer SteelPath Funds.” ***** The following replaces the disclosure the heading “Portfolio Managers” on pages 9, 18 and 27 of the Prospectus: Gabriel Hammond.Senior Vice President of the Advisor and Vice President of the Trust since December 2012.Mr. Hammond has been a portfolio manager of the Fund since its inception in 2010. Stuart Cartner.Vice President of the Advisor and the Trust since December 2012. Mr. Cartner has been a portfolio manager of the Fund since its inception in 2010. ***** The following replaces the disclosure under the heading “Portfolio Managers” on pages 36 and 44 of the Prospectus: Gabriel Hammond.Senior Vice President of the Advisor and Vice President of the Trust since December 2012.Mr. Hammond has been a portfolio manager of the Fund since its inception in 2010. Stuart Cartner.Vice President of the Advisor and the Trust since December 2012. Mr. Cartner has been a portfolio manager of the Fund since its inception in 2010. Brian Watson.Vice President of the Advisor and the Trust since December 2012. Mr. Watson has been a portfolio manager of the Fund since its inception in 2011. ***** The second paragraph under the “Management of the SteelPath Funds” section beginning on page 70 of the Prospectus is removed. The reference to “SFA” in the second sentence of the third paragraph on page 70 is changed to “SteelPath Fund Advisors LLC.” The SteelPath investment team and portfolio managers who currently manage the Funds continue to manage the Funds as employees of OFI SteelPath.However, under the heading “The Advisor’s Investment Management Team, the references to the “Advisor” are deleted and replaced with “SteelPath Fund Advisors LLC” in the first sentence of the second, third and fourth paragraphs on page 71. ***** Finally, in connection with the Closing, OppenheimerFunds Distributor, Inc. (“OFDI” or the “Distributor") replaced UMB Distribution Services, LLC, as the Funds’ principal underwriter, pursuant to a Distribution Agreement that was approved by the Board on August 24, 2012, together with new Distribution and Service Plans for the Funds’ Class A and Class C shares.The new Distribution and Service Plans will not result in a change to the distribution and service fees for the Funds’ Class A and Class C shares. Accordingly, all references to “UMB Distribution Services, LLC” in the Prospectus are hereby deleted and replaced with “OppenheimerFunds Distributor, Inc.” The sections titled, “Sales Charges and Fees,” “Distribution and Service Fees,” Shareholder Servicing Fees,” and“Revenue Sharing,” each on page 78, and the section titled “Investing Through Financial Intermediaries,” on page 79, eachare deleted in their entirety and replaced with the following: DISTRIBUTION AND SERVICE (12b-1) PLANS Distribution and Service Plans for Class A Shares. Each Fund has adopted a Distributionand Service Plan for Class A shares that compensates the Distributor in connection with the distribution of shares and for a portion of the costs of maintaining accounts and providing services to Class A shareholders.Each Fund makes these payments quarterly, or at such other period as deemed appropriate by the Distributor, calculated at an annual rate of 0.25% of the Class A shares daily net assets. The Distributor currently uses all of those fees to pay brokers, dealers, banks and other financial intermediaries for providing personal service and maintaining the accounts of their customers that hold Class A shares.Because the service fee is paid out of the Fund’s assets on an ongoing basis, over time it will increase the cost of your investment. Distribution and Service Plans for Class C Shares.Each Fund has adopted a Distribution and Service Plan for Class C shares tocompensate the Distributor for distributing those share classes, maintaining accounts and providing shareholder services.Under the plans,a Fund pays the Distributor an asset-based sales charge for Class C shares calculated at an annual rate of 0.75% of the daily net assets of those classes.Each Fund also pays a service fee under the plans at an annual rate of 0.25% of the aggregate daily net assets of Class C in administrative support. Altogether, these fees increase the Class C shares annual expenses by 1.00%, calculated on the daily net assets of the class. Because these fees are paid out of a Fund’s assets on an ongoing basis, over time they will increase the cost of your investment and may cost you more than other types of sales charges. Use of Plan Fees: The Distributor uses the service fees to compensate brokers, dealers, banks and other financial intermediaries for maintaining accounts and providing personal services to Class C shareholders. The Distributor normally pays intermediaries the 0.25% service fee in advance for the first year after shares are purchased and then pays that fee periodically. Class C Shares: At the time of a Class C share purchase, the Distributor generally pays financial intermediaries a sales concession of 0.75% of the purchase price from its own resources. Therefore, the total amount, including the advance of the service fee, that the Distributor pays the intermediary at the time of a Class C share purchase is 1.00% of the purchase price. The Distributor normally retains the asset-based sales charge on Class C share purchases during the first year and then pays that fee to the intermediary as an ongoing concession. For Class C share purchases in certain omnibus group retirement plans, the Distributor pays the intermediary the asset-based sales charge during the first year instead of paying a sales concession at the time of purchase. The Distributor pays the service fees it receives on those shares to the intermediary for providing shareholder services to those accounts. See the Statement of Additional Information for exceptions to these arrangements. PAYMENTS TO FINANCIAL INTERMEDIARIES AND SERVICE PROVIDERS The Advisor and the Distributor, in their discretion, may also make payments to brokers, dealers and other financial intermediaries or to service providers for distribution and/or shareholder servicing activities. Those payments are made out of the Advisor’s and/or the Distributor’s own resources and/or assets, including from the revenues or profits derived from the advisory fees the Advisor receives from the Fund. Those cash payments, which may be substantial, are paid to many firms having business relationships with the Advisor and Distributor and are in addition to any distribution fees, servicing fees, or transfer agency fees paid directly or indirectly by the Fund to these financial intermediaries and any commissions the Distributor pays to these firms out of the sales charges paid by investors. Payments by the Advisor or Distributor from their own resources are not reflected in the tables in the “Fees and Expenses of the Fund” section of this prospectus because they are not paid by the Fund. The financial intermediaries that may receive those payments include firms that offer and sell Fund shares to their clients, or provide shareholder services to the Fund, or both, and receive compensation for those activities. The financial intermediaries that may receive payments include your securities broker, dealer or financial advisor, sponsors of the fund “supermarkets,” sponsors of fee-based advisory or wrap fee programs, sponsors of college and retirement savings programs, banks, trust companies and other intermediaries offering products that hold Fund shares, and insurance companies that offer variable annuity or variable life insurance products. In general, these payments to financial intermediaries can be categorized as “distribution-related” or “servicing” payments. Payments for distribution-related expenses, such as marketing or promotional expenses, are often referred to as “revenue sharing.” Revenue sharing payments may be made on the basis of the sales of shares attributable to that intermediary, the average net assets of the Fund and other Oppenheimer funds attributable to the accounts of that intermediary and its clients, negotiated lump sum payments for distribution services provided, or similar fees. In some circumstances, revenue sharing payments may create an incentive for a financial intermediary or its representatives to recommend or offer shares of the Fund or other Oppenheimer funds to its customers. These payments also may give an intermediary an incentive to cooperate with the Distributor’s marketing efforts. A revenue sharing payment may, for example, qualify the Fund for preferred status with the intermediary receiving the payment or provide representatives of the Distributor with access to representatives of the intermediary’s sales force, in some cases on a preferential basis over funds of competitors. Additionally, as firm support, the Advisor or Distributor may reimburse expenses related to educational seminars and “due diligence” or training meetings (to the extent permitted by applicable laws or the rules of the Financial Industry Regulatory Authority (“FINRA”)) designed to increase sales representatives’ awareness about Oppenheimer funds, including travel and lodging expenditures. However, the Advisor does not consider a financial intermediary’s sales of shares of the Fund or other Oppenheimer funds when selecting brokers or dealer to effect portfolio transactions for the funds. Various factors are used to determine whether to make revenue sharing payments. Possible considerations include, without limitation, the types of services provided by the intermediary, sales of Fund shares, the redemption rates on accounts of clients of the intermediary or overall asset levels of Oppenheimer funds held for or by clients of the intermediary, the willingness of the intermediary to allow the Distributor to provide educational and training support for the intermediary’s sales personnel relating to the Oppenheimer funds, the availability of the Oppenheimer funds on the intermediary’s sales system, as well as the overall quality of the services provided by the intermediary and the Advisor or Distributor’s relationship with the intermediary. The Advisor and Distributor have adopted guidelines for assessing and implementing each prospective revenue sharing arrangement. To the extent that financial intermediaries receiving distribution-related payments from the Advisor or Distributor sell more shares of the Oppenheimer funds or retain more shares of the funds in their client accounts, the Advisor or Distributor benefit from the incremental management and other fees they receive with respect to those assets. Payments may also be made by the Advisor, the Distributor or the Transfer Agent to the financial intermediaries to compensate or reimburse them for administrative or other client services provided such as sub-transfer agency services for shareholders or retirement plan participants, omnibus accounting or sub-accounting, participation in networking arrangements, account set-up, recordkeeping and other shareholder services. Payments may also be made for administrative services related to the distribution of Fund shares through the intermediary. Firms that may receive servicing fees include retirement plan administrators, qualified tuition program sponsors, banks and trust companies, and others. These fees may be used by the service provider to offset or reduce fees that would otherwise be paid directly to them by certain account holders, such as retirement plans. The Statement of Additional Information contains more information about revenue sharing and service payments made by the Advisor or the Distributor. Your broker, dealer or other financial intermediary may charge you fees or commissions in addition to those disclosed in this prospectus.You should ask your financial intermediary for details about any such payments it receives from the Advisor or the Distributor and their affiliates, or any other fees or expenses it charges. ***** Please retain this supplement for future reference. STEELPATH MLP FUNDS TRUST SteelPath MLP Select 40 Fund Class A Shares (MLPFX) Class C Shares (MLPEX) Class I Shares (MLPTX) Class Y Shares (MLPYX) SteelPath MLP Alpha Fund Class A Shares (MLPAX) Class C Shares (MLPGX) Class I Shares (MLPOX) SteelPath MLP Income Fund Class A Shares (MLPDX) Class C Shares (MLPRX) Class I Shares (MLPZX) SteelPath MLP Alpha Plus Fund Class A Shares (MLPLX) Class C Shares (MLPMX) Class I Shares (MLPNX) SteelPath MLP and Infrastructure Debt Fund Class A Shares (MLPUX) Class C Shares (MLPVX) Class I Shares (MLPWX) Supplement dated December 3, 2012 to the Statement of Additional Information dated March 30, 2012 I.CHANGES TO THE FUNDS’ NAMES Each of SteelPath MLP Select 40 Fund, SteelPath MLP Alpha Fund, SteelPath MLP Income Fund, SteelPath MLP Alpha Plus Fund and SteelPath MLP and Infrastructure Debt Fund (the “Funds”) changed their name to include the “Oppenheimer” name effective as of the date of this supplement.Accordingly, each Fund’s “Prior Fund Name” is hereby deleted and replaced with the corresponding “New Fund Name,” as set forth below: Prior Fund Name New Fund Name SteelPath MLP Select 40 Fund Oppenheimer SteelPath MLP Select 40 Fund SteelPath MLP Alpha Fund Oppenheimer SteelPath MLP Alpha Fund SteelPath MLP Income Fund Oppenheimer SteelPath MLP Income Fund SteelPath MLP Alpha Plus Fund Oppenheimer SteelPath MLP Alpha Plus Fund SteelPath MLP and Infrastructure Debt Fund Oppenheimer SteelPath MLP and Infrastructure Debt Fund In addition, all references in the Statement of Additional Information (“SAI”) to the “SteelPath Funds” are changed to the “Oppenheimer SteelPath Funds.” - 1 - II. CHANGES TO THE FUNDS’ FUNDAMENTAL INVESTMENT POLICIES The section titled “Investment Policies” beginning on page 29 of the SAI is deleted in its entirety, and replaced with the following: The investment restrictions for each Fund as set forth below are fundamental policies that may not be changed with respect to a Fund without the approval of a majority of the Fund’s shareholders. As defined by the 1940 Act, a “vote of a majority of the outstanding voting securities of the Fund” means the affirmative vote of the lesser of (1) more than 50% of the outstanding shares of the Fund or (2) 67% or more of the shares present at a meeting, if more than 50% of the outstanding shares are represented at the meeting in person or by proxy.Each Fund’s investment objectives as described in the Prospectus and all other investment policies and practices described in the Prospectus and this SAI, unless identified as fundamental, are non-fundamental and may be changed by the Board without the approval of shareholders. Each Fund has adopted the following fundamental policies: ● The Fund may not borrow money, except to the extent permitted under the Investment Company Act, the rules or regulations thereunder or any exemption therefrom that is applicable to the Fund, as such statute, rules, regulations or exemptions may be amended or interpreted from time to time by the Securities and Exchange Commission, its staff, or other authority with appropriate jurisdiction. ● The Fund may not make any investment if, as a result, the Fund’s investments will be concentrated in any one industry, except that the Fund may invest without limit in the instruments of the group of industries that comprise the energy sector, and except to the extent permitted under the Investment Company Act, the rules or regulations thereunder or any exemption therefrom that is applicable to the Fund, as such statute, rules, regulations or exemption may be amended or interpreted from time to time by the Securities and Exchange Commission, its staff, or other authority with appropriate jurisdiction.For purposes of this concentration limitation, the Fund’s investment adviser may analyze the characteristics of a particular issuer and instrument and may assign an industry or sector classification consistent with those characteristics in the event that any third party classification provider that may be used by the investment adviser does not assign a classification. ● The Fund cannot make loans, except to the extent permitted under the Investment Company Act, the rules or regulations thereunder or any exemption therefrom that is applicable to the Fund, as such statute, rules, regulations or exemption may be amended or interpreted from time to time by the Securities and Exchange Commission, its staff, or other authority with appropriate jurisdiction. ● The Fund cannot invest in real estate or commodities, except to the extent permitted under the Investment Company Act, the rules or regulations thereunder or any exemption therefrom that is applicable to the Fund, as such statute, rules, regulations or exemption may be amended or interpreted from time to time by the Securities and Exchange Commission, its staff, or other authority with appropriate jurisdiction. - 2 - ● The Fund cannot issue “senior securities,” except to the extent permitted under the Investment Company Act, the rules or regulations thereunder or any exemption therefrom that is applicable to the Fund, as such statute, rules, regulations or exemption may be amended or interpreted from time to time by the Securities and Exchange Commission, its staff, or other authority with appropriate jurisdiction. Nonfundamental Investment Restrictions Each of Select 40 Fund, Alpha Fund and Income Fund adopted the following additional nonfundamental policies: Select 40 Fund ● under normal circumstances, the Fund invests at least 90% of its net assets in the equity securities of a minimum of forty MLPs ● will not employ any leverage for investment purposes ● will not engage in short sales ● will not pledge any of its assets ● will not invest more than 15% of its net assets in illiquid securities Alpha Fund ● under normal circumstances, the Fund invests at least 90% of its net assets in the equity securities of MLPs ● will not invest more than 10% of its total assets in any single issuer (as permitted by applicable law) ● will not employ any leverage for investment purposes ● will not engage in short sales ● will not pledge any of its assets ● will not invest more than 15% of its net assets in illiquid securities Income Fund ● under normal circumstances, the Fund invests at least 90% of its net assets in the equity securities of MLPs ● will not invest more than 10% of its total assets in any single issuer (as permitted by applicable law) ● will not employ any leverage for investment purposes ● will not engage in short sales ● will not pledge any of its assets ● will not invest more than 15% of its net assets in illiquid securities - 3 - Additional Information about the Fundamental Investment Restrictions of the Alpha Plus Fund and the Infrastructure Debt Fund The information below is not part of the Funds’ fundamental investment restrictions. This information is intended to provide a summary of what is currently required or permitted by the 1940 Act and the rules and regulations thereunder, or by the interpretive guidance thereof by the SEC or SEC staff, for particular fundamental policies of the Fund. Information is also provided regarding the Fund’s current intention with respect to certain investment practices permitted by the 1940 Act. For purposes of the fundamental policy regarding borrowing, the Funds may borrow money in amounts of up to 33⅓% of its total assets from banks for any purpose. Additionally, the Funds may borrow up to 5% of its total assets from banks or other lenders for temporary purposes (a loan is presumed to be for temporary purposes if it is repaid within 60 days and is not extended or renewed). For purposes of the fundamental policy regarding senior securities, a senior security does not include any promissory note or evidence of indebtedness if such loan is for temporary purposes only and in an amount not exceeding 5% of the value of the total assets of the fund at the time the loan is made (a loan is presumed to be for temporary purposes if it is repaid within 60 days and is not extended or renewed). Further, to the extent the fund covers its commitments under certain types of agreements and transactions, including reverse repurchase agreements, options, futures and forward commitment transactions, and other similar trading practices, by segregating or earmarking liquid assets or entering into an offsetting position in an amount equal in value to the amount of the fund’s commitment, such agreement or transaction will not be considered a senior security by the fund. For purposes of the fundamental policy regarding loans, the Funds may not lend more than 33⅓% of its total assets, provided that this limitation shall not apply to the fund’s purchase of debt obligations. For purposes of the fundamental policy regarding real estate, the Funds may invest in securities or other instruments backed by real estate or commodities or securities of issuers engaged in the real estate business, including real estate investment trusts, or issuers engaged in business related to commodities. Further, the Fund does not consider currency contracts or hybrid instruments to be commodities. For purposes of the fundamental policy regarding underwriting, the policy will not apply to the fund to the extent the fund may be deemed an underwriter within the meaning of the 1933 Act in connection with the purchase and sale of fund portfolio securities in the ordinary course of pursuing its investment objectives and strategies. III.CHANGES TO MANAGEMENT OF THE FUNDS On November 16, 2012, shareholders of the Funds elected Edward L.Cameron, Jon S. Fossel, Sam Freedman, Richard F. Grabish, Beverly L. Hamilton, Victoria J. Herget, Robert J. Malone, F. William Marshall Jr., Karen L. Stuckey and James D. Vaughn, to serve as independent - 4 - Trustees on the Board of Trustees (“Board”) of The SteelPath MLP Funds Trust (“Trust”), and elected William F. Glavin Jr. to serve as an interested Trustee on the Board (collectively, the “Trustees”).On December 3, 2012, Duke R. Ligon, Edward F. Kosnik, Davendra S. Saxena and Peter M. Lebovitz, resigned as independent trustees of the Board, and Gabriel Hammond, resigned as an interested trustee of the Board (“Prior Trustees”), and the Trustees assumed office as Trustees of the Trust. The section titled, “Management of the Funds” beginning on page 34 of the SAI is deleted in its entirety, and replaced with the following: MANAGEMENT OF THE FUNDS Board of Trustees and Oversight Committees The Trust is governed by a Board of Trustees, which is responsible for overseeing the Trust.As of December 3, 2012, the Board is comprised of eleven new members who were recently elected by shareholders of the Trust.The Board is led by Sam Freedman, an independent trustee, who is not an “interested person” of the Fund, as that term is defined in the 1940 Act. The Board meets periodically throughout the year to oversee the Trust's activities, including to review its performance, oversee potential conflicts that could affectthe Trust, and review the actions of the Advisor. With respect to its oversight of risk, the Board, through its committees, relies on reports and information received from various parties, including the Advisor, internal auditors, the Trust’s Chief Compliance Officer, the Trust’sindependent auditors and Trust counsel. It is important to note that, despite the efforts of the Board and of the various parties that play a role in the oversight of risk, it is likely that not all risks will be identified or mitigated. The Board has an Audit Committee, a Review Committee and a Governance Committee. Each Committee is comprised solely ofIndependent Trustees. The Board has determined that its leadership structure is appropriate in light of the characteristics and circumstances of the Trust because it allocates areas of responsibility among the committees in a manner that enhances the Board’s oversight. As noted above, during the Trust’s fiscal year ended November 30, 2012, the individual Committee members did not oversee the Trust, and therefore did not conduct any meetings with respect to the Trust. During the Trust’s fiscal year ended November 30, 2012, the Audit Committee, as previously constituted with the Prior Trustee members, met twice. The members of the Audit Committee are F. William Marshall, Jr. (Chairman), Edward L. Cameron Robert J. Malone, James D. Vaughn and Karen Stuckey. The Audit Committee’s selects the Trust's independent registered public accounting firm (also referred to as the “independent Auditors”). Other main functions of the Audit Committee, outlined in the Audit Committee Charter, include, but are not limited to: (i) reviewing the scope and results of financial statement audits and the audit fees charged; (ii) reviewing reports from the Trust - 5 - independent Auditors regarding the Trust internal accounting procedures and controls; (iii) reviewing reports from the Advisor's Internal Audit Department; (iv) reviewing certain reports from and meet periodically with the Trust's Chief Compliance Officer; (v) maintaining a separate line of communication between the Trust independent Auditors and the Independent Directors/Trustees; (vi) reviewing the independence of the Trust independent Auditors; and (vii) approving in advancethe provision of any audit or non-audit services by the Trust independent Auditors, including tax services, that are not prohibited by the Sarbanes-Oxley Act, to the Trust, theAdvisor and certain affiliates of the Advisor. The Audit Committee also reviews reports concerning the valuation on certain investments.The Audit Committee, as currently constituted, did not did serve the Trust during the fiscal year ended November 30, 2012. The members of the Review Committee are Sam Freedman (Chairman), Jon S. Fossel, Richard F. Grabish, Beverly L. Hamilton and Victoria J. Herget. Among other duties, as set forth in the Review Committee's Charter, the Review Committee reviews the Funds’ performance and expenses as well as oversees several of the Trust's principal service providers and certain policies and procedures of the Trust. The Review Committee did not serve the Trust during the fiscal year ended November 30, 2012. The members of the Governance Committee are Robert J. Malone (Chairman), Edward L. Cameron, Richard F. Grabish, Beverly L. Hamilton, F. William Marshall, Jr., Karen L. Stuckey and James D. Vaughn. The Governance Committee has adopted a charter setting forth its duties and responsibilities. Among other duties, the Governance Committee reviews and oversees Trust governance and the nomination of Trustees, including Independent Trustees. The Governance Committee has adopted a process for shareholder submission of nominees for board positions. Shareholders may submit names of individuals, accompanied by complete and properly supported resumes, for the Governance Committee's consideration by mailing such information to the Governance Committee in care of the Trust. The Governance Committee has not established specific qualifications that it believes must be met by a nominee. In evaluating nominees, the Governance Committee considers, among other things, an individual's background, skills, and experience; whether the individual is an “interested person” as defined in the 1940 Act; and whether the individual would be deemed an “audit committee financial expert” within the meaning of applicable SEC rules. The Governance Committee also considers whether the individual's background, skills, and experience will complement the background, skills, and experience of other Trustees and will contribute to the Board's diversity. The Governance Committee may consider such persons at such time as it meets to consider possible nominees. The Governance Committee, however, reserves sole discretion to determine which candidates for Trustee it will recommend to the Board and the shareholders and it may identify candidates other than those submitted by shareholders. The Governance Committee may, but need not, consider the advice and recommendation of theAdvisor or its affiliates in selecting nominees. The full Board elects new Trustees except for those instances when a shareholder vote is required. The Governance Committee did not serve the Trust during the fiscal year ended November 30, 2012. Shareholders who desire to communicate with the Board should address correspondence to the Board or an individual Board member and may submit correspondence electronically at www.oppenheimerfunds.com under the caption "contact us" or by mail to the Trust at the address on the front cover of this SAI. - 6 - Below is a brief discussion of the specific experience, qualifications, attributes or skills of each Board member that led the Board to conclude that he or she should serve as a Trustee of the Trust. Each Independent Trustee has served on the Board for the time period listed below, during the course of which he or she has become familiar with other Oppenheimer funds’ financial, accounting, regulatory and investment matters and has contributed to the Board's deliberations. Each Trustee’s outside professional experience is outlined in the table of Biographical Information, below. Trustees and Officers of the Trust Except for Mr. Glavin, each of the Trustees is an Independent Trustee and is also a trustee or director of the following Oppenheimer funds (referred to as “Denver Board Funds”): Oppenheimer Capital Income Fund Oppenheimer Limited-Term Government Fund Oppenheimer Cash Reserves Oppenheimer Main Street Funds Oppenheimer Commodity Strategy Total Return Fund Oppenheimer Main Street Select Fund Oppenheimer Corporate Bond Fund Oppenheimer Main Street Small- & Mid-Cap Fund Oppenheimer Currency Opportunities Fund Oppenheimer Master Event-Linked Bond Fund, LLC Oppenheimer Emerging Markets Debt Fund Oppenheimer Master Inflation Protected Securities Fund, LLC Oppenheimer Equity Fund Oppenheimer Master Loan Fund, LLC Oppenheimer Global Strategic Income Fund Oppenheimer Senior Floating Rate Fund Oppenheimer High Yield Opportunities Fund Oppenheimer Short Duration Fund Oppenheimer IntegrityFunds Oppenheimer Variable Account Funds Oppenheimer International Bond Fund Panorama Series Fund Messrs. Edwards, Gabinet, Glavin, Kennedy, Legg, O’Donnell, Petersen, and Wixted and Mss. Bullington, Bloomberg, Kantesaria, LaFond and Nasta, who are officers of the Trust, hold the same positions with the other Denver Board Funds. As of December 3, 2012, the Trustees and officers of the Trust, as a group, owned less than 1% of any class of shares of the Funds beneficially or of record. - 7 - The foregoing statement does not reflect ownership of shares held of record by an employee benefit plan for employees of the Advisor, other than the shares beneficially owned under that plan by the officers of the Trust. In addition, none of the Independent Trustees (nor any of their immediate family members) owns securities of either theAdvisor or the Distributor or of any entity directly or indirectly controlling, controlled by or under common control with theAdvisor or the Distributor. Biographical Information. The Trustees and officers, their positions with the Trust, length of service in such position(s), and principal occupations and business affiliations during at least the past five years are listed in the charts below. The address of each Independent Trustee in the chart below is 6803 S. Tucson Way, Centennial, Colorado 80112-3924. Each Trustee serves for an indefinite term, or until his or her resignation, retirement, death or removal. Each Independent Trustee has served the Trust in the following capacities from the following dates: Position(s) Length of Service Sam Freedman Board Chairman, Trustee Since 2012 Edward L. Cameron Trustee Since 2012 Jon S. Fossel Trustee Since 2012 Richard F. Grabish Trustee Since 2012 Beverly L. Hamilton Trustee Since 2012 Victoria J. Herget Trustee Since 2012 Robert J. Malone Trustee Since 2012 F. William Marshall, Jr. Trustee Since 2012 Karen L. Stuckey Trustee Since 2012 James D. Vaughn Trustee Since 2012 - 8 - Name, Age, Position(s) Principal Occupation(s) During the Past 5 Years; Other Trusteeships/Directorships Held Portfolios Overseen in Fund Complex Sam Freedman (72), Chairman of the Board of Trustees Director of Colorado UpLIFT (charitable organization) (since September 1984). Mr. Freedman held several positions withOppenheimer Funds, Inc. ("OFI")and with subsidiary or affiliated companies ofOFI (until October 1994). Mr. Freedman has served on the Boards of certain Oppenheimer funds since 1996, during which time he has become familiar with the other Oppenheimer funds’ financial, accounting, regulatory and investments matters and has contributed to the Boards' deliberations. 37 Edward L. Cameron (74), Trustee Member of The Life Guard of Mount Vernon (George Washington historical site) (June 2000 – June 2006); Partner of PricewaterhouseCoopers LLP (accounting firm) (July 1974-June 1999); Chairman of Price Waterhouse LLP Global Investment Management Industry Services Group (accounting firm) (July 1994-June 1998). Mr. Cameron has served on the Boards of certain Oppenheimer funds since 1999, during which time he has become familiar with the Trust's (and other Oppenheimer funds') financial, accounting, regulatory and investment matters and has contributed to the Boards' deliberations. 37 - 9 - Name, Age, Position(s) Principal Occupation(s) During the Past 5 Years; Other Trusteeships/Directorships Held Portfolios Overseen in Fund Complex Jon S. Fossel (70), Trustee Chairman of the Board (2006-December 2011) and Director (June 2002-December 2011) of UNUMProvident (insurance company); Director of Northwestern Energy Corp. (public utility corporation) (November 2004-December 2009); Director of P.R. Pharmaceuticals (October 1999-October 2003); Director of Rocky Mountain Elk Foundation (non-profit organization) (February 1998-February 2003 and February 2005-February 2007); Chairman and Director (until October 1996) and President and Chief Executive Officer (until October 1995) of OFI; President, Chief Executive Officer and Director of the following: Oppenheimer Acquisition Corp. ("OAC") (parent holding company of OFI), Shareholders Services, Inc. and Shareholder Financial Services, Inc. (until October 1995). Mr. Fossel has served on the Boards of certain Oppenheimer funds since 1990, during which time he has become familiar with the other Oppenheimer funds financial, accounting, regulatory and investment matters and has contributed to the Boards' deliberations. 37 - 10 - Name, Age, Position(s) Principal Occupation(s) During the Past 5 Years; Other Trusteeships/Directorships Held Portfolios Overseen in Fund Complex Richard F. Grabish (64), Trustee Formerly Senior Vice President and Assistant Director of Sales and Marketing (March 1997-December 2007), Director (March 1987-December 2007) and Manager of Private Client Services (June 1985-June 2005) of A.G. Edwards & Sons, Inc. (broker/dealer and investment firm); Chairman and Chief Executive Officer of A.G. Edwards Trust Company, FSB (March 2001-December 2007); President and Vice Chairman of A.G. Edwards Trust Company, FSB (investment adviser) (April 1987-March 2001); President of A.G. Edwards Trust Company, FSB (investment adviser) (June 2005-December 2007). Mr. Grabish has served on the Boards of certain Oppenheimer funds since 2001, during which time he has become familiar with the other Oppenheimer funds' financial, accounting, regulatory and investment matters and has contributed to the Boards' deliberations. 37 - 11 - Name, Age, Position(s) Principal Occupation(s) During the Past 5 Years; Other Trusteeships/Directorships Held Portfolios Overseen in Fund Complex Beverly L. Hamilton (66), Trustee Trustee of Monterey Institute for International Studies (educational organization) (since February 2000); Board Member of Middlebury College (educational organization) (December 2005-June 2011); Chairman (since 2010) of American Funds' Emerging Markets Growth Fund, Inc. (mutual fund); Director of The California Endowment (philanthropic organization) (April 2002-April 2008); Director (February 2002-2005) and Chairman of Trustees (2006-2007) of the Community Hospital of Monterey Peninsula; Director (October 1991-2005); Vice Chairman (2006-2009) of American Funds' Emerging Markets Growth Fund, Inc. (mutual fund); President of ARCO Investment Management Company (February 1991-April 2000); Member of the investment committees of The Rockefeller Foundation (2001-2006) and The University of Michigan (since 2000); Advisor at Credit Suisse First Boston's Sprout venture capital unit (venture capital fund) (1994-January 2005); Trustee of MassMutual Institutional Funds (investment company) (1996-June 2004); Trustee of MML Series Investment Fund (investment company) (April 1989-June 2004); Member of the investment committee of Hartford Hospital (2000-2003); and Advisor to Unilever (Holland) pension fund (2000-2003). Ms. Hamilton has served on the Boards of certain Oppenheimer funds since 2002, during which time she has become familiar with the other Oppenheimer funds' financial, accounting, regulatory and investment matters and has contributed to the Boards' deliberations. 37 Victoria J. Herget (60), Trustee Independent Director of the First American Funds (mutual fund family) (2003-2011); former Managing Director (1993-2001), Principal (1985-1993), Vice President (1978-1985) and Assistant Vice President (1973-1978) of Zurich Scudder Investments (and its predecessor firms); Board Chair (2008-Present) and Director (2004-Present), United Educators (insurance 37 - 12 - company); Trustee (1992-2007), Chair of the Board of Trustees (1999-2007), Investment Committee Chair (1994-1999) and Investment Committee member (2007-2010) of Wellesley College; Trustee (since 2000) and Chair (since 2010), Newberry Library; Trustee, Mather LifeWays (since 2001); Trustee, BoardSource (2006-2009) and Chicago City Day School (1994-2005).Ms. Herget has served on the Boards of certain Oppenheimer funds since 2012, during which time she has become familiar with the other Oppenheimer funds' financial, accounting, regulatory and investment matters and has contributed to the Boards' deliberations. - 13 - Name, Age, Position(s) Principal Occupation(s) During the Past 5 Years; Other Trusteeships/Directorships Held Portfolios Overseen in Fund Complex Robert J. Malone (68), Trustee Board of Directors of Opera Colorado Foundation (non-profit organization) (since March 2008); Director of Jones Knowledge, Inc. (2006-2010); Director of Jones International University (educational organization) (since August 2005); Chairman, Chief Executive Officer and Director of Steele Street Bank Trust (commercial banking) (since August 2003); Trustee of the Gallagher Family Foundation (non-profit organization) (since 2000); Director of Colorado UpLIFT (charitable organization) (1986-2010); Former Chairman of U.S. Bank-Colorado (subsidiary of U.S. Bancorp and formerly Colorado National Bank) (July 1996-April 1999); Director of Commercial Assets, Inc. (real estate investment trust) (1993-2000); Director of Jones Knowledge, Inc. (2001-July 2004); Director of U.S. Exploration, Inc. (oil and gas exploration) (1997-February 2004); Chairman of the Board (1991-1994) and Trustee (1985-1994) of Regis University; and Chairman of the Board (1990-1991 and Trustee (1984-1999) of Young Presidents Organization. Mr. Malone has served on the Board since 2002, during which time he has become familiar with the other Oppenheimer funds' financial, accounting, regulatory and investment matters and has contributed to the Board's deliberations. 37 F. William Marshall, Jr. (70), Trustee Trustee Emeritus of Worcester Polytech Institute (WPI) (private university) (since 2009); Trustee of MassMutual Select Funds (formerly MassMutual Institutional Funds) (investment company) (since 1996), MML Series Investment Fund (investment company) (since 1996) and Mass Mutual Premier Funds (investment company) (since January 2012); President and Treasurer of the SIS Funds (private charitable fund) (January 1999-March 2011); Former Trustee of WPI (1985-2008); Former Chairman of the Board (2004-2006) and Former Chairman of the Investment Committee of WPI (1994-2008); 45* - 14 - Name, Age, Position(s) Principal Occupation(s) During the Past 5 Years; Other Trusteeships/Directorships Held Portfolios Overseen in Fund Complex Chairman of SIS Family Bank, F.S.B. (formerly SIS Bank) (commercial bank) (January 1999-July 1999); Executive Vice President of Peoples Heritage Financial Group, Inc. (commercial bank) (January 1999-July 1999); and Former President and Chief Executive Officer of SIS Bancorp. (1993-1999). Mr. Marshall has served on the Boards of certain Oppenheimer funds since 2000, during which time he has become familiar with the other Oppenheimer funds' financial, accounting, regulatory and investment matters and has contributed to the Boards' deliberations. Karen L. Stuckey (58), Trustee Partner (1990-2012) of PricewaterhouseCoopers LLP (held various positions 1975-1990); Trustee (1992-2006) and member of Executive, Nominating and Audit Committees and Chair of Finance Committee of Lehigh University; and member, Women’s Investment Management Forum since inception.Ms. Stuckey has served on the Boards of certain Oppenheimer funds since 2012, during which time he has become familiar with the other Oppenheimer funds' financial, accounting, regulatory and investment matters and has contributed to the Boards' deliberations. 37 James D. Vaughn (66), Trustee Retired; former managing partner (1994-2001) of Denver office of Deloitte & Touche LLP, (held various positions 1969-1993); Trustee and Chairman of the Audit Committee of Schroder Funds (since 2003); Board member and Chairman of Audit Committee of AMG National Trust Bank (since 2005); Trustee, Audit Committee member and Investment Committee member, University of South Dakota Foundation (since 1996); Board member, Executive Committee Member, Audit Committee Member and past Board Chair, Junior Achievement (since 1993); former Board member, Mile High United Way, Boys and Girls Clubs, Boy Scouts, 37 - 15 - Name, Age, Position(s) Principal Occupation(s) During the Past 5 Years; Other Trusteeships/Directorships Held Portfolios Overseen in Fund Complex Colorado Business Committee for the Arts, Economic Club of Colorado and Metro Denver Network. Mr. Vaughn has served on the Boards of certain Oppenheimer funds since 2012, during which time he has become familiar with the other Oppenheimer funds' financial, accounting, regulatory and investment matters and has contributed to the Boards' deliberations. * Includesfour open-end investment companies: MassMutual Select Funds, MML Series Investment Fund, MassMutual Premier Funds and MML Series Investment Fund II. In accordance with the instructions for SEC Form N-1A, for purposes of this section only, MassMutual Select Funds and MML Series Investment Fund are included in the “Fund Complex.”OFI does not consider MassMutual Select Funds and MML Series Investment Fund to be part of the OppenheimerFunds’ “Fund Complex” as that term may be otherwise interpreted. Mr.Glavin has served as an Interested Trustee of the Trust since December 2012. Mr. Glavin is an “Interested Trustee” because he is affiliated with theAdvisor by virtue of his positions as an officer and director of the Advisor, and as a shareholder of its parent company. Both as a Trustee and as an officer, he serves for an indefinite term or until his resignation, retirement, death or removal.Mr. Glavin’s address is Two World Financial Center, 225 Liberty Street, 11th Floor, New York, New York 10281-1008. InterestedTrustee and Officer Name, Age, Position(s) Principal Occupation(s) During the Past 5 Years; Other Trusteeships/Directorships Held Portfolios Overseen in Fund Complex William F. Glavin, Jr. (54), Trustee, President and Principal Executive Officer Chairman ofOFI (since December 2009); Chief Executive Officer and Director ofOFI (since January 2009); President ofOFI (since May 2009); Director of Oppenheimer Acquisition Corp. ("OAC") (OFI's parent holding company) (since June 2009); Executive Vice President (March 2006 - 89 - 16 - InterestedTrustee and Officer Name, Age, Position(s) Principal Occupation(s) During the Past 5 Years; Other Trusteeships/Directorships Held Portfolios Overseen in Fund Complex February 2009) and Chief Operating Officer (July 2007 - February 2009) of Massachusetts Mutual Life Insurance Company (OAC's parent company); Director (May 2004 - March 2006) and Chief Operating Officer and Chief Compliance Officer (May 2004 - January 2005), President (January 2005 - March 2006) and Chief Executive Officer (June 2005 - March 2006) of Babson Capital Management LLC; Director (March 2005 - March 2006), President (May 2003 - March 2006) and Chief Compliance Officer (July 2005 - March 2006) of Babson Capital Securities, Inc. (a broker-dealer); President (May 2003 - March 2006) of Babson Investment Company, Inc.; Director (May 2004 - August 2006) of Babson Capital Europe Limited; Director (May 2004 - October 2006) of Babson Capital Guernsey Limited; Director (May 2004 - March 2006) of Babson Capital Management LLC; Non-Executive Director (March 2005 - March 2007) of Baring Asset Management Limited; Director (February 2005 - June 2006) Baring Pension Trustees Limited; Director and Treasurer (December 2003 - November 2006) of Charter Oak Capital Management, Inc.; Director (May 2006 - September 2006) of C.M. Benefit Insurance Company; Director (May 2008 - June 2009) and Executive Vice President (June 2007 - July 2009) of C.M. Life Insurance Company; President (March 2006 - May 2007) of MassMutual Assignment Company; Director (January 2005 - December 2006), Deputy Chairman (March 2005 - December 2006) and President (February 2005 - March 2005) of MassMutual Holdings (Bermuda) Limited; Director (May 2008 - June 2009) and Executive Vice President (June 2007 - July 2009) of MML Bay State Life Insurance Company; Chief Executive Officer and President (April 2007 - January 2009) of MML Distributors, LLC.; and Chairman (March 2006 -December 2008) and Chief Executive Officer (May 2007 - December 2008) of MML Investors Services, Inc. Mr. Glavin has served on the Board since December 2009, during which time he has become familiar with the other Oppenheimer funds' financial, accounting, regulatory and investment matters and has contributed to the Boards' deliberations. 89 The addresses of the Officers in the chart below are as follows: for Messrs. Edwards, Gabinet, Glavin, and Mss. Bloomberg, Kantesaria and Nasta, Two World Financial Center, 225 Liberty Street, 11th Floor, New York, NY 10281-1008, for Messrs. Legg, O’Donnell, Kennedy, Petersen, and Wixted and Mss. Bullington and LaFond, 6803 S. Tucson Way, Centennial, CO 80112-3924, Messrs. Hammond, Cartner, Watson and McCain, 2100 McKinney Avenue, Suite 1401, Dallas, TX 75201.Each Officer serves for an indefinite term or until his or her earlier resignation, retirement, death or removal. Each of the Officers has served the Trust in the following capacities from the following dates: Position(s) Length of Service William F. Glavin, Jr. President and Principal Executive Officer Since 2012 Gabriel Hammond Vice President Since 2010 Christina M. Nasta Vice President and Chief Business Officer Since 2012 Brian W. Wixted Treasurer and Principal Financial and Accounting Officer Since 2012 Stuart Cartner Vice President Since 2010 Brian Watson Vice President Since 2012 Brian S. Petersen Assistant Treasurer Since 2012 Matthew O'Donnell Assistant Treasurer
